           Case 1:19-cr-00049-DAD-BAM Document 46 Filed 12/07/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00049-DAD-BAM
12                                 Plaintiff,            JOINT STATUS REPORT AND STIPULATION
                                                         REGARDING EXCLUDABLE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; AND ORDER
14   JOSUE GARCIA-BELTRAN, et al.                        CURRENT DATE: December 9, 2020
                                                         TIME: 1:00 p.m.
15                                Defendants.            COURT: Hon. Barbara A. McAuliffe
16

17                                              STATUS REPORT

18          Defendants Josue Garcia-Beltran and Rafael Medina Labrada (“defendants”) were indicted on

19 drug trafficking charges on March 14, 2019. (Doc. No. 19). They are each charged with conspiracy to

20 distribute and possession with intent to distribute over 500 grams of methamphetamine. Both defendants
21 have been detained for the pendency of these proceedings. (Docs. 14 -17.)

22          The government has provided plea offers to both defendants in this case, and the parties have

23 been engaged in negotiations to resolve the matter. At this time, the parties have not been able to reach

24 resolutions in either case. The parties believe that they need additional time to negotiate a potential

25 resolution.

26                                               STIPULATION

27          This case is set for status conference on December 9, 2020. On May 13, 2020, this Court issued

28 General Order 618, which suspends all jury trials in the Eastern District of California until further

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00049-DAD-BAM Document 46 Filed 12/07/20 Page 2 of 5


 1 notice, and allows district judges to continue all criminal matters. This and previous General Orders

 2 were entered to address public health concerns related to COVID-19.

 3           Although the General Orders address the district-wide health concern, the Supreme Court has

 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 5 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 6 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 8 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 9 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
10 or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

13 justice continuances are excludable only if “the judge granted such continuance on the basis of his

14 findings that the ends of justice served by taking such action outweigh the best interest of the public and

15 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

16 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

17 the ends of justice served by the granting of such continuance outweigh the best interests of the public

18 and the defendant in a speedy trial.” Id.

19           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

25 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

26 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a
27 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

28           In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00049-DAD-BAM Document 46 Filed 12/07/20 Page 3 of 5


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 3 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendants JOSUE

 7 GARCIA-BELTRAN and RAFAEL MEDINA LABRADA, by and through defendants’ counsel of

 8 record, hereby stipulate as follows:

 9          1.      By previous order, this matter was set for status on December 9, 2020.

10          2.      The parties request that the next status conference be set for February 24, 2020, and

11 request to exclude time between December 9, 2020 and February 24, 2020 for the reasons set forth

12 below.

13          3.      While the parties anticipate that the case may resolve without a trial, this is not yet a

14 certainty. The parties agree and stipulate, and request that the Court find the following:

15                  a)     The government asserts the discovery associated with this case includes reports,

16          photographs, and audio and video recordings; discovery has been provided to counsel and/or

17          made available for review.

18                  b)     The government has provided plea offers to the defendants through their counsel.

19                  c)     Counsel for defendants desire additional time to consult with their clients, to

20          review the current charges, to conduct investigation and research related to the charges, to review

21          and/or copy discovery for this matter, to review the government’s plea offers with their

22          respective clients, to discuss potential resolutions with their clients, to prepare pretrial motions,

23          and to otherwise prepare for trial.

24                  d)     Counsel for defendants believe that failure to grant the above-requested

25          continuance would deny them the reasonable time necessary for effective preparation, taking into

26          account the exercise of due diligence.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00049-DAD-BAM Document 46 Filed 12/07/20 Page 4 of 5


 1                 e)      The government does not object to the continuance.

 2                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of December 9, 2020 to February 24,

 7          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 8          T4], because it results from a continuance granted by the Court at defendant’s request on the

 9          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

10          best interest of the public and the defendants in a speedy trial.

11          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14

15          IT IS SO STIPULATED.

16
      Dated: December 7, 2020                                 MCGREGOR W. SCOTT
17                                                            United States Attorney
18                                                            /s/ KATHERINE E. SCHUH
                                                              KATHERINE E. SCHUH
19                                                            Assistant United States Attorney
20
21                                                            /s/ GALATEA DELAPP
      Dated: December 7, 2020                                 GALATEA DELAPP
22                                                            Counsel for Defendant RAFAEL
                                                              MEDINA LABRADA
23

24                                                            /s/ ARTURO HERNANDEZ
     Dated: December 7, 2020                                  ARTURO HERNANDEZ
25                                                            Counsel for Defendant JOSUE
                                                              GARCIA-BELTRAN
26
27 \\\

28
     \\\
       STIPULATION REGARDING EXCLUDABLE TIME              4
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00049-DAD-BAM Document 46 Filed 12/07/20 Page 5 of 5

                                                 ORDER
 1
            IT IS SO ORDERED that the status conference is continued from December 9, 2020, to February
 2
     24, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
 3
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
 4

 5
     IT IS SO ORDERED.
 6

 7      Dated:    December 7, 2020                       /s/ Barbara   A. McAuliffe         _
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME          5
30    PERIODS UNDER SPEEDY TRIAL ACT
